


Exhibit 10.22
Surplus Cash Note
Section 232
U.S. Department of Housing
and Urban Development
Office of Residential
Care Facilities
OMB Approval No. 2502-0605
(exp. 03/31/2014)





Public reporting burden for this collection of information is estimated to
average 0.5 hours. This includes the time for collecting, reviewing, and
reporting the data. The information is being collected to obtain the supportive
documentation which must be submitted to HUD for approval, and is necessary to
ensure that viable projects are developed and maintained. The Department will
use this information to determine if properties meet HUD requirements with
respect to development, operation and/or asset management, as well as ensuring
the continued marketability of the properties. This agency may not collect this
information, and you are not required to complete this form, unless it displays
a currently valid OMB control number. 


Warning: Any person who knowingly presents a false, fictitious, or fraudulent
statement or claim in a matter within the jurisdiction of the U.S. Department of
Housing and Urban Development is subject to criminal penalties, civil liability,
and administrative sanctions. 


Project Name: Eaglewood Care Center (a.k.a. Woodland Manor)
FHA Project No: 043-22101







FOR VALUE RECEIVED, Woodland Manor Property Holdings, LLC, a limited liability
company organized and existing under the laws of Georgia (“Maker”) promises to
pay to AdCare Administrative Services, LLC, a limited liability company
organized and existing under the laws of Georgia (“Payee”) the sum of One
Hundred Fifty-Five Thousand Seven Hundred Thirty-Three and 00/100 Dollars
($155,733.00), payable at 1145 Hembree Road, Roswell, Georgia 30076, shall be
due and payable on October 1, 2044 (the “Maturity Date”). (The definition of any
capitalized term or word used herein but not defined shall have the meaning
given such term in that certain Healthcare Regulatory Agreement - Borrower
between Maker and the U.S. Department of Housing and Urban Development (“HUD”)
(the “Borrower’s Regulatory Agreement”), and/or the Borrower’s Security
Instrument, as defined below.)


This Surplus Cash Note is subject to the following terms and conditions:


1.In the event that the maturity date of that certain Open End
HealthcareMortgage Deed, Assignment of Leases, Rents and Revenue and Security
Agreement, dated as of the date of this Note in the principal amount of
($5,678,400.00) made by Maker to Housing & Healthcare Finance, LLC (“Lender”) in
connection with the Project referenced above (the “Borrower’s Security
Instrument”) is extended and such extension is approved by HUD then in such
event the Maturity Date shall automatically be extended to the extended maturity
date of the Borrower’s Security Instrument without further consent of Payee.


2.Except as provided in Section 5 below, as long as HUD is the insurer or holder
of the Note secured by the Borrower’s Security Instrument, payments due under
this Surplus Cash Note shall be payable only from Surplus Cash. The restriction
on payment imposed by this Section shall not excuse any default caused by the
failure of Maker to pay the indebtedness evidenced by this Surplus Cash Note.


3.In the event the Indebtedness secured by the Borrower’s Security Instrument is
paid in full and the Borrower’s Security Instrument released of record, then the
holder of this

{1020/124/00098884.3}
 
 
Previous versions obsolete
Page 1 of 3
form HUD-92223-ORCF (Rev. 03/13)

                        



--------------------------------------------------------------------------------




Surplus Cash Note may, at its option, declare the whole principal sum or any
balance thereof, together with interest thereon, immediately due and payable.
Notwithstanding the foregoing, in the event said indebtedness is paid in full by
way of any substitute indebtedness of Maker secured by any substitute security
instrument insured or held by HUD under Section 223(a)(7) of the National
Housing Act, as amended, the Maturity Date of this Surplus Cash Note shall
automatically be extended to the maturity date of the substitute security
instrument without the consent of Payee.


4.Maker may pay any part or all of the principal of this Surplus Cash Note on
any interest payment date, provided no such prepayment of principal in any
amount or any payment of interest shall be made except from Surplus Cash in
accordance with the conditions prescribed in the Borrower’s Regulatory
Agreement.


5.Notwithstanding the provisions of Sections 2, 4 and 7, Maker may also make
payments due hereunder from sources other than income of the Project or Project
Assets.


6.Any unauthorized payments, as determined by HUD, shall be returned to the
Project.


7.Except as permitted pursuant to Section 5 hereof, no prepayment of this
Surplus Cash Note shall be made until after final endorsement for mortgage
insurance by HUD of the Note, unless such prepayment is made from non-Project
sources.


8.This Surplus Cash Note is non-negotiable.


9.Interest on this Surplus Cash Note shall not be compounded as long as HUD is
the insurer or holder of the Note secured by the Borrower’s Security Instrument.


10.Maker hereby waives presentment, demand, protest and notice of demand,
protest and nonpayment of this Surplus Cash Note.


11.    The terms and provisions of this Surplus Cash Note are also for the
benefit of and are enforceable by HUD against any party hereto, their successors
and assigns. This Surplus Cash Note shall not be modified or amended without the
written consent of HUD.







{1020/124/00098884.3}
 
 
Previous versions obsolete
Page 2 of 3
form HUD-92223-ORCF (Rev. 03/13)

                        



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Maker has executed this Surplus Cash Note on this 24th day
of September, 2014.    


 
MAKER:
 
 
 
WOODLAND MANOR PROPERTY HOLDINGS, LLC
 
By: /s/ Ronald W. Fleming
 
Manager
 
 



                
Maker and Payee hereby certify that this is a bona fide transaction and that
they fully understand all the requirements of this Surplus Cash Note, and that
no prepayment of principal or interest shall be made or accepted without
evidence that HUD has authorized such prepayment, unless such prepayment is from
Surplus Cash or non-Project sources as described in Sections 2 and 5. If an
unauthorized prepayment is made or accepted, the funds shall be returned to the
Project immediately upon discovery.


Maker and Payee hereby certify that the statements and representations of fact
contained in this instrument and all documents in connection with this
transaction are, to the best of their knowledge, true, accurate, and complete.
 This instrument has been made, presented, and delivered for the purpose of
influencing an official action of HUD in insuring the Loan, and may be relied
upon by HUD as a true statement of the facts contained therein.
                                                                        


                    


 
MAKER:
 
 
 
WOODLAND MANOR PROPERTY HOLDINGS, LLC
 
By: /s/ Ronald W. Fleming
 
Manager
 
 
 
PAYEE:
 
 
 
ADCARE ADMINISTRATIVE SERVICES, LLC
 
By: /s/ Ronald W. Fleming
 
Manager



                    


                    

{1020/124/00098884.3}
 
 
Previous versions obsolete
Page 3 of 3
form HUD-92223-ORCF (Rev. 03/13)

                        

